DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Status of the Claims
In the amendment dated 08/05/2021, the following has occurred: Claim(s) 1-2 have been amended. Claim(s) 6-13 and 19-20 have been canceled. 
Claim(s) 1-5, 14-18, and 21-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich (US 5335588) in view of Pugh (US 6006654), Haruch (US 6997405), Johnson (US 6786138), and Reid (GB 2363343). 
Regarding claim 1, Mahlich discloses a steam milk frother (device for preparation of milk froth, abstract), comprising; a steam preparation assembly (device has an assembly of parts for generating steam, Col 4, lines 19-22), configured to produce a stream (steam preparation assembly sprays steam from the steam pipe 1); an injection pipe (steam pipe 1), configured to form a plurality of foams in a liquid (froth, Col 4 lines 18-21); 
a steam control valve (steam quantity regulator 2), connected between the injection pipe and the steam preparation assembly, configured to control a flow of the steam flowing through the injection pipe (steam regulator manually controls how much steam passes through the steam pipe, which means it must be structurally connected to the steam pipe, Col 4 lines 25-26); and 
wherein the injection pipe comprises: an inner tube (steam pipe 1) connected to the steam control valve; an outer tube sleeved outside the inner tube (sleeve surrounds the steam pipe, Fig. 3, Col 4 lines 57-58); an air channel, formed between the inner tube and the outer tube (groove 18a, Fig. 3)
However, Mahlich does not teach an air control valve, connected to a 
an air channel connected to the air control valve; 
a shunt ring that surrounds an end portion of the inner tube and is surrounded by an end portion of the outer tube, the shunt ring being disposed within the air channel formed 
Pugh teaches a milk frothing apparatus and an air control valve (air control valve 21), connected to the injection pipe (air control valve 21 is connected to the air inlet 64 which is a part of the froth block 66 and the froth collection device 74; Fig. 2, Col 4 lines 53-55; where the air inlet, froth block, and collection device can be considered as an assembly of channels through which air/steam is injected, e.g. an injection pipe), configured to control a flow of the air flowing through the injection pipe (air control valve controls the flow of air, Col 4 lines 52-53)a 
an air channel connected to the air control valve (air conduit 20 is connected to the air control valve 21); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich to incorporate the teachings of Pugh and include an air control valve to control the flow of air. Doing so would allow the ratio of steam and air to be controlled in order to achieve a consistent quality in the frothed milk (Col 1, lines 34-39, Pugh).
Mahlich in view of Pugh does not disclose a shunt ring that surrounds an end portion of the inner tube and is surrounded by an end portion of the outer tube, the shunt ring being disposed within the air channel formed between the inner tube and the outer tube and having a plurality of shunt holes configured to pressurize the air from the air channel; and a lower tube disposed below the shunt ring
Haruch teaches an air atomizing nozzle wherein in the injection pipe, it further arranges: a shunt ring (air cap 12a, Fig. 4) that surrounds an end portion of the inner tube and is surrounded by an end portion of the outer tube (where the ring of orifices 48a is between the 
 Johnson teaches a discharge ring with small holes that pressurizes the steam which causes the velocity of the steam to increase (Col 4 lines 6-10) configured to pressurize the air from the air channel between the inner tube and the outer tube.
Reid teaches a milk frothing machine where air is introduced into milk at high speeds to obtain a stable froth (page 2, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich in view of Pugh to incorporate the teachings of Haruch, Johnson, and Reid to include an air cap with a ring of orifices in order to speed up the air with small holes. Doing so would have the benefit of speeding up the air due pressurizing the air (Col 4 lines 6-10, Johnson; abstract, Haruch) to generate a more stable froth (page 2, lines 1-5, Reid). 

    PNG
    media_image1.png
    315
    505
    media_image1.png
    Greyscale

Mahlich in view of Pugh, Haruch, Johnson, and Reid does not teach the shunt ring being disposed within the air channel formed between the inner tube and the outer tube.
However, one of ordinary skill in the art would be able to make the air cap integral with the air passage instead of separable (removable) as taught by Haruch (MPEP 2144.04 V (B)). Currently, Haruch’s air cap is built to be removable, and therefore, the cap surrounds the outer tube. Making the air cap integral with the tube would result in the holes of the air cap disposed within the air channel (see Sato US 7600522 where there are outlets 64 disposed in a channel 60 formed between the inner tube 55 and outer tube 54, Fig. 4). Once Haruch’s air cap is made integral with the outer tube then the air cap’s structure around the orifices become part of the outer tube and orficies are now disposed within the air channel. The distinction of a structure that is integral (shunt ring disposed within air channel) or separable (air cap with holes that are directly connected to the air channel but the structure of the air cap mounts around the outer tube for the purpose of being removable) does not make it patentable distinct.
Mahlich in view of Pugh, Haruch, Johnson, and Reid teaches a shunt ring at the end of the nozzle and does not teach the shunt ring (air cap, Haruch) with a lower tube disposed below it. However, they teach that a shunt ring is beneficial for mixing air, steam, and milk, where the mixing occurs within the beverage (discharge ring, Johnson, Col 6 lines 12-25). Mahlich teaches a mixing chamber that occurs downstream of the steam and air outlet. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mahlich and the teachings of Haruch, Johnson, and Reid and placed the shunt ring before the mixing chamber in Mahlich, where the mixing chamber can be considered to be part of the said lower tube. 
Additionally, Applicant has not disclosed that having “a lower tube disposed below the shunt ring” does anything more than produce the predictable result of pressurizing the air and speeding it up to form foam (par. 52, specifications). Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see 
The resulting combination of Mahlich in view of Pugh, Haruch, Johnson, and Reid would result in the limitation recited in claim 1 where Mahlich in view of Pugh, Haruch, Johnson, and Reid teaches the steam milk frother according to claim 1, wherein a lower tube disposed below the shunt ring (section below the shunt ring, see annotated figure below), arranged below the shunt ring. 
Additionally, this combination results in a lower steam pipe (see fig below) connected to the inner tube, lower air conduit (see fig below) connected to the outer tube, where the ends of both lower steam pipe and lower air conduit feeds into the diffusion path 4 (mixing chamber), and the mixing chamber has a liquid inlet (milk intake inlet 11) applied to mixing a plurality of gas and liquid to form a plurality of foams within the venture 3.

    PNG
    media_image2.png
    477
    469
    media_image2.png
    Greyscale

Regarding claim 3, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 1, further comprising: a controller circuit configured to automatically control a flow of the steam through the steam control valve ; and automatically control a flow of the air through the air control valve (controller 40 can control steam and air valve, Col 4, lines 20-24, Pugh).
Regarding claim 14, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 1, wherein the lower tube comprises: 
a lower steam spraying tube connected to the outer tube (lower steam pipe, where the lower steam pipe is on the inside of the lower air conduit, see annotated drawing above); 
 (lower air conduit where the lower air conduit on the outside of the lower steam pipe, see annotated drawing above); 
a mixing chamber formed on an end of the lower steam spraying tube and the lower air spraying tube (where the end of the lower steam pipe and lower air conduit feeds into the diffusion path 4, i.e. mixing chamber, see annotated drawing above), the mixing chamber having a liquid inlet (milk intake inlet 11) and being configured to mix the liquid with a gas to form a plurality of foams (diffusion path 4, where the air, steam, and milk mixes within the venturi 3, Col 4, lines 43-46; where plurality of gas is understood to mean gas particles, which air and steam have a plurality of gas particles; where plurality of foam is understood in the BRI to mean a number of foam-like particles).
Regarding claim 15, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 14, wherein the injection pipe further comprises: a steam nozzle disposed at a lower end of the lower inner tube and shrinks the lower end (steam pipe enters a venturi 3, where the nozzle shrinks, Fig. 2, Col 4, lines 28-29, Mahlich); 
a plug disposed between the lower inner tube and the lower outer tube (where it is understood that a plug can be any structure that restricts flow, which function is to further pressurize and speed up the air (i.e. similar purpose as the shunt ring), par. 59 in the specification; therefore, it would have been obvious to include structure taught by Haruch that may pressurize and speed up the air to improve foaming); 
a spray pathway formed between the lower inner tube and the lower outer tube that is not blocked by the plug (entrance channel 10, Fig. 3; where spray pathway is understood to be the path that the pressurized air takes to enter into the mixing chamber from the air spraying tube, Mahlich); and a cover configured to the lower end of the lower inner tube and the lower outer tube (air cap 12a, Fig. 4, Haruch; where the air cap covers the inner and outer tube at the 
Application No. 161290,090wherein a liquid hole is arranged on a side of the cover (milk intake inlet 11, Mahlich), and a liquid outlet is arranged on a bottom of the cover facing to the steam nozzle (venturi outlet 17, Mahlich).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich in view of Pugh, Haruch, Johnson, Reid, Lahens (US 6082975), Saito (US 20110239872). 
Regarding claim 2, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 1, except
wherein further comprising: a fan assembly, arranged to connect the steam control valve and the air control valve, comprising: a steam chamber; a first impeller arranged in the steam chamber and configured to rotate when being driven by the steam from the steam preparation assembly; a steam channel configured to transport the steam to a steam control valve; an air chamber; and a second impeller arranged in the air chamber and connected to the first impeller through a coupling shaft, configured to rotate synchronously with the first impeller and guide outside air into the air chamber 
Lahens teaches a turbocharger pump wherein a fan assembly, arranged to connect the steam control valve and the air control valve, comprising: a steam chamber (turbine, where there is an inherent chamber with the turbine blade in the assembly Fig. 4; it is known that turbine can be powered by gas, Col 1 line 67 and Col 2 line 1, and therefore one of ordinary skill in the art would know that steam can be used to power a turbine, Lahens); a first impeller (turbine blades 12, Lahens) arranged in the steam chamber and configured to rotate when being driven by the steam from the steam preparation assembly (rotation occurs when the pressurized liquid hits the turbine blades, Col 3 lines 51-53); a steam channel configured to 
an air chamber (compressor, where there is an inherent chamber with the compressor blade in the assembly Fig. 4; where the compressor produce a suction of air through the inlet, Lahens); and a second impeller (compressor blades 16, Lahens) arranged in the air chamber and connected to the first impeller through a coupling shaft (shaft 28, Lahens), configured to rotate synchronously with the first impeller (the turbine and compressor blades are fixed to the rotating turbo disk 10, Col 4 lines 2-3, Lahens) and guide outside air into the air chamber (air inlet allows air into the turbocharger, Fig. 4; where one of ordinary skill in the arts would be able to use the air inlet to draw air from the outside)
Saito teaches a milk foaming device where he teaches that high pressure air can easily generate fine high-quality foam (par. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich in view of Pugh to incorporate the teachings of Lahens and Saito and include a turbocharger turbine and connect a steam channel from the turbocharger to the steam control valve. Doing so would have the benefit of being able to provide flow of pressurized air in order to froth and texture milk with steam (Col 1 lines 12-13, Lahens; par. 10, Saito).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich in view of Pugh, Haruch, Johnson (US 6786138), Reid, and Johnson (US 5498757). 
Regarding claim 4, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 1, wherein: a flow of the steam through the steam control  
However, they do not teach a flow of the air through the air control valve is controlled by rotating a second knob disposed in the air control valve 
Johnson (US 5498757) teaches a milk frothing system wherein a flow of the air through the air control valve is controlled by rotating a second knob disposed in the air control valve (where the air inlet valve 44a can be controlled manually, Col 5 lines 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich in view of Pugh, Haruch, Johnson (US 6786138), Reid to incorporate the teachings of Johnson (US 5498757) and have an air control valve that can be manually controlled. Doing so would have the benefit of being able to manually control the air intake.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich in view of Pugh, Haruch, Johnson, Reid, Adlam (US 2335250), and Meynell (US 3489162). 
Regarding claim 5, Mahlich in view of Pugh, Haruch, Johnson, and Reid discloses the steam milk frother according to claim 1, except wherein the steam control valve and the air control valve respectively comprises: a valve chamber arranged in a valve body, wherein a narrow passage is arranged in a middle of the valve chamber; a valve plug with a thimble, arranged on one side of the narrow passage, configured to fit and lock the narrow passage; a knob, arranged on other side of the narrow passage, having a thimble plug arranged in the valve chamber; the knob moves backward and forward through rotating on the valve body, pushing the thimble to adjust the narrow passage through the thimble plug, according to a required flow rate.  
Adlam teaches a valve comprises: a valve chamber (where the inlet 21 and outlet 22 compose the valve chamber, Fig. 8, see annotated drawing below) arranged in a valve body (valve body, Fig. 8), wherein a narrow passage (valve port 23) is arranged in a middle of the valve chamber (see annotated drawing below, Fig. 8); a valve plug (valve disk 25) with a thimble (valve stem 26), arranged on one side of the narrow passage, configured to fit and lock the narrow passage (valve stem 26 is connected to the valve disk 25 which can close the narrow passage, Col 2 lines 51-54); 
a thimble plug (spindle 38) arranged in the valve chamber; pushing the thimble to adjust the narrow passage through the thimble plug, according to a required flow rate (diaphragm 31 moves up and down, which controls the flow rate through the valve chamber, Col 4 lines 66-70).  
Meynell teaches a valve system with a knob (30), arranged on other side of the narrow passage (knob is on the other end of tube 17); the knob moves backward and forward through rotating on the valve body (where the knob rotates towards and away to compress a spring Col 3, lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich in view of Pugh, Haruch, Johnson, and Reid to incorporate the teachings of Adlam and Meynell and use a valve system with a knob to control the flow rate of steam and air. Doing so would have the benefit of being able to manually control the flow rate of steam and air.

    PNG
    media_image3.png
    373
    503
    media_image3.png
    Greyscale


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich, Pugh, Haruch, Johnson, and Reid in view of Starr (US 20140208954).
Regarding claim 16, Mahlich in view of Pugh, Haruch, Johnson, and Reid teaches the steam milk frother according to claim 1.
However, they do not teach wherein the steam preparation assembly comprises a water tank and a heating block connected by a pipe, on a pipe at a bottom of the water tank, a check valve is arranged, applied to blocking water from flowing back, so as to form a steam pressure when the heating block is heating to form the steam.
Starr teaches a coffee machine wherein the steam preparation assembly comprises a water tank (first reservoir 326) and a heating block (hot water generator 332) connected by a pipe (Fig. 6, see annotated drawing below), on a pipe at a bottom of the water tank (reservoir 326, where the check valve 358 is position below the reservoir, Fig. 6; reference numerals indicate the same elements as the first embodiements in Fig. 2 but is distinguished by a factor of three-hundred (300), i.e. 58 is a check valve and so 358 is also a check valve, par. 84 and par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahlich in view of Pugh, Haruch, Johnson, and Reid to incorporate the teachings of Starr and include a check valve to block water from flowing back. Doing so would have the benefit of preventing water from back flowing into the water tank and creating steam pressure (par. 58, Starr).

    PNG
    media_image4.png
    629
    609
    media_image4.png
    Greyscale

Regarding claim 17, Mahlich in view of Pugh, Haruch, Johnson, Reid, and Starr teaches the steam milk frother according to claim 14, wherein the gas in the mixing chamber is the air, the steam or a mixture of the air and the steam (diffusion path 4, where the air, steam, and milk mixes within the venturi 3, Col 4, lines 43-46; where plurality of gas is understood to mean gas particles, which air and steam have a plurality of gas particles; where plurality of foam is understood in the BRI to mean a number of foam-like particles, Mahlich).
Regarding claim 18, Mahlich in view of Pugh, Haruch, Johnson, Reid, and Starr teaches the steam milk frother according to claim 17, wherein a ratio between the air and the steam in the mixture of air and steam is achieved by adjusting the air control valve and the steam control valve (ratio of the air and steam can be controlled, Col 2 lines 64-65, where the controller controlls the air and steam valve, Col 4 lines 20-24, Pugh).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich in view of Pugh, Haruch, Johnson, Reid, and Burri (US 20110070349). 
Regarding claim 21, the steam milk frother according to claim 3, wherein: the controller circuit is further configured to turn off the steam control valve when the liquid is a cold drink (the controller 40 of Pugh is capable of controlling the steam control valve and one of ordinary skill in the art would know to turn off the steam control valve in order to foam a cold drink).
Additionally, Burri teaches a device for foaming milk wherein if the user selects a cold milk foam the steam generator and air valve associated with it is turned off (par. 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified [Christopher] to incorporate the teachings of Burri the knowledge of one with ordinary skill in the art and turn off the steam valve for making a cold drink. Doing so would generate a foamy cold drink. 
Regarding claim 22, the steam milk frother according to claim 3, wherein: the controller circuit is further configured to turn on the steam control valve when the liquid is a hot drink (the controller 40 of Pugh is capable of controlling the steam control valve and one of ordinary skill in the art would know to turn on the steam control valve in order to foam a hot drink).
Additionally, Burri teaches a device for foaming milk wherein if the user selects a hot milk foam the steam generator and air valve associated with it is turned on (par. 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified [Christopher] to incorporate the teachings of Burri the knowledge of one with ordinary skill in the art and turn on the steam valve for making a hot drink. Doing so would generate a foamy hot drink. 
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.
Applicants argue that Haruch’s air cap is seated covering/surrounding the air passages, not within the air passages, therefore the air cap cannot read on the limitation “the shunt ring being disposed within the air channel formed between the inner tube and the outer tube.”
This argument is unpersuasive because while the air cap’s outer structure is seated around the outer tube, one of ordinary skill in the art would be able to make the air cap integral with the air passage instead of separable (removable) as taught by Haruch (MPEP 2144.04 V (B)). Making the air cap integral with the tube would result in the holes of the air cap disposed within the air channel (see Sato US 7600522 where there are outlets 64 disposed in a channel 60 formed between the inner tube 55 and outer tube 54, Fig. 4). The distinction of a structure that is integral (shunt ring disposed within air channel) or separable (air cap with holes that are directly connected to the air channel but the structure of the air cap mounts around the outer tube due to being removable) does not make it patentable distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761